Citation Nr: 1211678	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2008, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In April 2008 and January 2010, the Board remanded the case to the RO for additional development. 

As noted in the Board remands, the RO had bifurcated the Veteran's claim as one to reopen the claim of service connection for residuals of rheumatic fever and as one for service connection for an enlarged heart with heart disease.  The Board explained why it was addressing the current claim as a new claim for service connection for residuals of rheumatic fever to include an enlarged heart. 

Subsequently, in a September 2011 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction associated with herbicide exposure, effective in September 2004.  Given this development, the Board has recharacterized the issue simply as one for service connection for residuals of rheumatic fever.  
  






FINDING OF FACT

There is no competent evidence to show that the Veteran currently has residuals of rheumatic fever that underwent an increase in severity during his period of active military service.   


CONCLUSION OF LAW

Residuals of rheumatic fever are not due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 
The Veterans Claims Assistance Act of 2000 (VCAA) 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in March 2006 and April 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service, or a disease that was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and either the injury or disease or event, causing an injury or disease, during service, or disease made worse during service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice also informed the Veteran of the effective date of the claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 
 





As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in November 2009 and in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  

The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran himself submitted private medical records from various sources including Covenant Health System.  He has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in March 2010 to determine whether pre-existing rheumatic fever was aggravated by service.   

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 







When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 

Facts and Analysis

The Veteran argues that the rheumatic fever he had prior to service worsened during service when he was sent to the tropical climate of Vietnam.  He indicated that as a result he has an enlarged heart and heart disease.  In a statement received in September 2005, he asserted that a medic in Vietnam informed him that he was not supposed to be in a tropical climate due to his history of rheumatic fever.  At a February 2008 hearing, he testified that he had rheumatic fever at age 14, prior to entry in service; that in service he first noticed symptoms he attributed to rheumatic fever while he was in Vietnam, including a bad sore throat (he said it was strep throat) and joint pain, that he received treatment for rheumatic fever or for his heart within six months of his service discharge and at the VA in the 1970s, and that his rheumatic fever took a tol" on his heart and he constantly had a sore throat.  In a March 2008 statement, he asserted that during 1968 or 1969 he was treated by a medic for a sore throat or strep throat and fever.  

Prior to service, in a letter dated in June 1967, a private physician stated that he had treated the Veteran in April 1961 for acute rheumatic fever for several months, and when last seen the Veteran had no permanent residual.  In a letter dated in July 1967, another private physician indicated that he saw the Veteran that month with complaints of left heel pain.  Examination showed plantar fascial pain from a "stress situation" and the examiner also related that the Veteran had bilateral metatarsalgia for the past three months, which had been treated.  He stated that the Veteran gave a history of having rheumatic fever and some arthralgias intermittently since then.  



The service records show that the Veteran served on active duty from September 1967 to April 1969.  The service treatment records show that at the time of an enlistment physical examination in July 1967, the Veteran indicated on a Report of Medical History that he had had rheumatic fever, swollen or painful joints, chest pain, and arthritis or rheumatism, among other ailments.  A health provider referred to a private letter about the Veteran's rheumatic fever in 1961.  It was also noted that the Veteran was sent for an orthopedic consult and that he was declared fit for service as nothing was found wrong with him.  On physical examination, the Veteran was evaluated as normal.  In October 1967, the Veteran complained of pain in the joints, and that he had intermittent arthralgia since he had rheumatic fever.  An examination of all joints was normal, his heart was unremarkable, and his throat was clear.  A record two days later indicates that lab results did not disclose the presence of any disease.  At the time of a separation physical examination, chronic foot and knee trouble were noted, but there was no identification of any residuals of rheumatic fever.  

After service, at the time of a June 1969 VA examination, the Veteran reported rheumatic fever at age 12 with trouble with some of his joints ever since (more so in Vietnam) and a tonsillectomy at age 14 (asymptomatic).  The diagnoses included arthritis, clinical, with negative X-rays of both knees.  

Private and VA medical records, dated beginning in late 1980s, show treatment for numerous ailments, including chest pain, joint pain, and polyarthritis/polyarthralgia.  In October 2004, he underwent surgical procedures for arteriosclerotic heart disease and acute anterior myocardial infarction.  Records also show that he underwent knee surgeries.  In system reviews and discharge summaries, the Veteran was noted to have heart symptoms of chest pain and osteoarthritis.  There was no identification of any residuals of rheumatic fever.  






In March 2010, the Veteran underwent a VA examination to determine whether pre-existing rheumatic fever was aggravated by service, particularly as evidenced by a complaint of painful joints in October 1967 with normal findings, considering accepted medical principles, pertaining to the history, manifestations, clinical course, and character of rheumatic fever.  The examiner was informed that for VA purposes, aggravation means a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms.  On examination, with regard to specific rheumatic fever findings, there were none.  The examiner noted that the Veteran reported a history of rheumatic fever at age 14 and that there was no diagnosis of residuals from rheumatic fever found in the medical records.  With regard to the question of aggravation during service of preexisting rheumatic fever, the examiner did not find evidence of such as there were no abnormal findings then.  He also remarked that the private physician who treated the Veteran for rheumatic fever in 1961 found no permanent residual of rheumatic fever at that time.  

As demonstrated by the foregoing, the records prior to service and the service treatment records clearly show that the Veteran had a diagnosis of rheumatic fever that preexisted service, although he was found to be fit for service.  The Veteran himself concedes that the disease preexisted service.  Therefore, the onset of rheumatic fever was not during the Veteran's period of active duty.  The question presented in this case is whether there were any residuals of rheumatic fever that underwent an increase in severity during service, particularly considering documented complaints of joint pain therein.  Moreover, the Veteran has argued that his present heart disease including an enlarged heart was a manifestation of the aggravation of rheumatic fever in service.  

It is noted that the RO has granted service connection for coronary artery disease, status post myocardial infarction due to exposure to herbicides, in a September 2011 rating decision.  Additionally, the RO in a July 1969 rating decision has denied service connection for metatarsalgia with plantar bursitis, ganglion on the dorsum of the left hand, and a bilateral knee condition.  


Later in a June 1991 rating decision, the RO again denied service connection for a bilateral knee disability, as well as for a cervical spine condition and gout.  

Furthermore, at no time during service or after service has there been a finding or diagnosis referable to rheumatic fever or residuals thereof, despite the Veteran's assertions that he has had arthralgias and sore (strep) throat attributable to his childhood rheumatic fever.  No service medical opinion reflects a finding or conclusion of a permanent increase in pathology, that is, aggravation, with regard to a preexisting rheumatic fever.  The VA examiner's conclusions were likewise against the Veteran's claim. 

Considering the medical evidence prior to, during, and subsequent to service, the preexisting rheumatic fever was shown not to have increased in severity during service.  As previously noted, the VA examiner in March 2010 not only concluded there was no aggravation of the preexisting disease during service, despite the complaint of joint pain therein, but also found no current residuals of rheumatic fever.  This opinion is not refuted by any other medical evidence of record. 

To the extent the Veteran argues that he has residuals of rheumatic fever that were aggravated by service, whereas here, the determination involves a question of aggravation, that is, an increase in disability during service, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competency is a question of fact, which is to be addressed by the Board.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 




Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Stated differently, a lay opinion is limited to inferences which are rationally based on the veteran's perception and does not require specialized knowledge. 

In this case, the question of whether the preexisting rheumatic fever was aggravated by service cannot be determined by the Veteran based on his personal knowledge, that is, perceived through the use of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in infectious diseases to offer such an opinion.  For this reason, the Board finds that the Veteran's lay opinion is not competent evidence to establish aggravation. 


As the preponderance of the evidence is against the Veteran's claim for service connection for residuals of rheumatic fever, the benefit-of- the-doubt rule does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of rheumatic fever is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


